  Case 20-20210       Doc 18    Filed 02/27/20 Entered 02/27/20 15:20:41          Desc Main
                                Document     Page 1 of 16




Mark S. Middlemas, USB No. 9252
Brigham J. Lundberg, USB No. 12583
LUNDBERG & ASSOCIATES, PC
3269 South Main Street, Suite 100
Salt Lake City, UT 84115
(801) 263-3400
(801) 263-6513 (fax)
ECFmailDistGroup@Lundbergfirm.com

Attorneys for Freedom Mortgage Corporation
L&A Case No. 20.76317.2

                      IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF UTAH
                                    Central Division


In re:                                            Bankruptcy No. 20-20210 KRA

Kyle Blaine Jackson and AmberLee Marie            (a Chapter 13 case)
Jackson
                                                  Filed Electronically
                                       Debtors.

                             OBJECTION TO CONFIRMATION


         Freedom Mortgage Corporation (“Creditor”), a secured creditor of the above-referenced

debtor, hereby objects to confirmation of the Chapter 13 Plan (the “Plan”) which was filed with

the above-entitled Court. (Docket No. 2.)

                    TREATMENT OF THE FORECLOSED PROPERTY

         In Section 3.1 of the Plan, the debtors improperly provide for treatment of the loan

securing the real property located at 555 North 75 West, Springville, UT 84663 (the “Property”),

against which Judge R. Kimball Mosier granted relief pursuant to 11 U.S.C. § 362(d)(4)(B) (“In

Rem Relief Order”) on October 15, 2019, Case No. 19-2684. A recorded copy of the Order
  Case 20-20210       Doc 18    Filed 02/27/20 Entered 02/27/20 15:20:41             Desc Main
                                Document     Page 2 of 16




Terminating the Automatic Stay as to Freedom Mortgage Corporation and Granting In Rem

Relief is attached and marked as Exhibit A. Pursuant to 11 U.S.C. § 362(d) and the terms of the

In Rem Relief Order, no bankruptcy may take effect against the Property for a period of two

years from the date the order was recorded against the Property. Subsequent to the In Rem Relief

Order, Creditor conducted a trustee's sale of the Property on January 15, 2020, and recorded a

Trustee's Deed pursuant to Utah Code Ann. § 57-1-28(3) on January 17, 2020. True and correct

copies of the Notice of Trustee's Sale and recorded Trustee's Deed are attached and marked as

Exhibits B & C.

       The debtors, who listed the Property as their residence in their Chapter petition, were

dispossessed of any title interest at the conclusion of the January 17, 2020 foreclosure sale and

recording the Trustee's Deed, the debtors' rights in the Property were fixed at the time of filing,

and no interest remains to be administered or “cured” in the Chapter 13 case pursuant to 11

U.S.C. §§ 1322 or 1325. In re: McCarn, 218 B.R. 154, 161 (B.A.P. 10th Cir. 1998.)

       Further, providing for a foreclosed lien in a Chapter 13 case where the debtor only retains

a possessory interest, especially for the purpose and with the intent of delaying a subsequent

eviction, is so inappropriate as to constitute cause for an award of sanctions under Federal Rule

of Bankruptcy Procedure 9011, even in the absence of a safe harbor warning letter. In re:

Schemelia, 607 B.R. 455, 461 (Bankr. D. N.Y. 2019).




                                                -2-
  Case 20-20210       Doc 18    Filed 02/27/20 Entered 02/27/20 15:20:41             Desc Main
                                Document     Page 3 of 16




                                         CONCLUSION

       Creditor therefore objects to confirmation of the debtors' Plan where it provides any

treatment of the foreclosed lien and Property.

        DATED: February 27, 2020.

                                                 LUNDBERG & ASSOCIATES, PC


                                                 By: /s/Mark S. Middlemas
                                                        Mark S. Middlemas
                                                        Attorneys for Creditor

     CERTIFICATE OF SERVICE – BY NOTICE OF ELECTRONIC FILING (CM/ECF)

       I certify that, on February 27, 2020 I electronically filed the foregoing Objection, with the

United States Bankruptcy Court for the District of Utah by using the CM/ECF system. I further

certify that the parties of record in this case, as identified below, are registered CM/ECF users

and will be served through the CM/ECF system:

                               David L. Fisher
                               Fisher Law Group PLLC
                               fisherlawllc@lawyer.com
                               ECF
                                       Attorney for Debtors


                               Lon Jenkins
                               ecfmail@ch13ut.org
                               ECF
                                      Chapter 13 Trustee


                                                 /s/Mark S. Middlemas
                                                 Mark S. Middlemas


                                                  -3-
  Case 20-20210       Doc 18    Filed 02/27/20 Entered 02/27/20 15:20:41             Desc Main
                                Document     Page 4 of 16




                        CERTIFICATE OF SERVICE – MAIL, OTHER

       I certify that, on February 27, 2020 I caused to be served a true and correct copy of the

foregoing Objection, as follows:

Mail Service – By regular first class United States mail, postage fully pre-paid addressed to:

                               Kyle Blaine Jackson
                               AmberLee Marie Jackson
                               555 North 75 West
                               Springville, UT 84663
                                      Debtors



                                              /s/Mark S. Middlemas
                                              Mark S. Middlemas




                                                -4-
Case 20-20210   Doc 18   Filed 02/27/20 Entered 02/27/20 15:20:41   Desc Main
                         Document     Page 5 of 16




                             Exhibit “A”
Case 20-20210   Doc 18   Filed 02/27/20 Entered 02/27/20 15:20:41   Desc Main
                         Document     Page 6 of 16
Case 20-20210   Doc 18   Filed 02/27/20 Entered 02/27/20 15:20:41   Desc Main
                         Document     Page 7 of 16
Case 20-20210   Doc 18   Filed 02/27/20 Entered 02/27/20 15:20:41   Desc Main
                         Document     Page 8 of 16
Case 20-20210   Doc 18   Filed 02/27/20 Entered 02/27/20 15:20:41   Desc Main
                         Document     Page 9 of 16
Case 20-20210   Doc 18    Filed 02/27/20 Entered 02/27/20 15:20:41   Desc Main
                         Document      Page 10 of 16




                              Exhibit “B”
Case 20-20210   Doc 18    Filed 02/27/20 Entered 02/27/20 15:20:41   Desc Main
                         Document      Page 11 of 16
Case 20-20210   Doc 18    Filed 02/27/20 Entered 02/27/20 15:20:41   Desc Main
                         Document      Page 12 of 16
Case 20-20210   Doc 18    Filed 02/27/20 Entered 02/27/20 15:20:41   Desc Main
                         Document      Page 13 of 16
Case 20-20210   Doc 18    Filed 02/27/20 Entered 02/27/20 15:20:41   Desc Main
                         Document      Page 14 of 16




                              Exhibit “C”
Case 20-20210   Doc 18    Filed 02/27/20 Entered 02/27/20 15:20:41   Desc Main
                         Document      Page 15 of 16
Case 20-20210   Doc 18    Filed 02/27/20 Entered 02/27/20 15:20:41   Desc Main
                         Document      Page 16 of 16
